This appeal arises upon the action of the trial court in refusing a motion to retax the costs. The record contains nothing to show that this court has jurisdiction to entertain the appeal. The pleadings and final judgment are not shown, and it cannot be ascertained from the record that this court would even have had jurisdiction of the original case. The transcript contains only the motion to retax, the judgment upon the motion, the assignments of error, and the appeal bond. None of the matters contained in the record show the amount involved in the litigation, nor whether the case originated in the county court or justice's court.
In this condition of the record, this court cannot assume jurisdiction, and the appeal is therefore dismissed.